DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the method and system wherein receiving a plurality of network data flows, each network data flow containing data about a data communication between a source node having a first IP address and a destination node having a second IP address, network data flows including a botnet node known to be part of the botnet and an unknown node; simultaneously extracting, from the plurality of network data flow, a plurality of network data flow data streams; generating a graph for each network data flow data stream, the graph having the source node and the destination node and an edge between the source and destination nodes that represents a data communication between the source and destinations nodes generated based on the plurality of network data flow data streams; generating, at least one seed subgraph from the plurality of network data flow data streams, the at least one seed subgraph having a seed node that is the botnet node and one or more unknown nodes that communicate with the seed node as determined by the generated graphs, the generating of the at least one seed subgraph .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE CHACKO/Primary Examiner, Art Unit 2456